Motion by appellant to dispense with printing and to extend time to perfect appeal, denied without prejudice to renewal in the proper court. On the court’s own motion the appeal is transferred to the Appellate Division of the Supreme Court in the First Judicial Department, pursuant to section 618 of the Civil Practice Act. It appears that the order appealed from was made in the Supreme Court, New York County. The appeal, therefore, properly belongs in the Appellate Division, First Department; and the notice of appeal may be corrected accordingly by that court (Civ. Prac. Act, § 107). Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.